Electronically Filed
                                                                       Supreme Court
                                                                       SCMF-XX-XXXXXXX
                                                                       22-APR-2021
                                                                       12:06 PM
                                                                       Dkt. 162 NP

                                  SCMF-XX-XXXXXXX

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                             In the Matter of the
                 FEBRUARY 2021 EXAMINATION FOR ADMISSION
                    TO THE BAR OF THE STATE OF HAWAI#I


              NOTICE OF PASSING THE HAWAI#I BAR EXAMINATION

             The applicants listed below are hereby notified that each has passed the

February 2021 Hawai#i examination for admission to the Bar of the State of Hawai#i, as

required by Rule 1.3(g)(1) of the Rules of the Supreme Court of the State of Hawai#i

(RSCH):

Joseph Blaise Adams                           Roger de Beaumont Hargrave
Kenny Young Hyun Baik                         Jessica Christine Hatcher
Laura Stennis Bearden                         Alec Micah Jacobs
Richard Charles Beckett                       Melody Leilani Kaohu
Aubrey Meredith Matsumi Bento                 Jason Shawn Kasamoto
Georgia Garman Berrenberg                     Reiko Kato
Jeremy David Blank                            Camille Tsurue Kiyota
William Casey Bowen                           Kelly Ann LaPrade
William Joseph Blaisdell Brennan              Gregory James Lau
Katherine Elinor Bruce                        Joshua Jungho Lee
Maria Criselda Calderon                       Hsin-Ya Lin
Nicole Chang                                  Michael Chien-Kung Masato Louis
Hon-Lum Cheung-Cheng                          Ian Phillip Luthringer
Alexander Edrenkin                            Jeffrey Scott Lyons
Ilayda Elmas Ossanna                          Emil Anthony Macasinag
Cleo Brandon Fields                           Janessa Ann Maddox
Cherima Christine Gamatero-Manayan            Tori Reiko-Keonaonaokalikolehua
James Anthony Gosnell                             Maeshiro
Sierra Lynn Hagg                              Patrick Michael McGuirk
Hannah Ehrig McKee                               Cassandra Lea Stamm
Makoto Messersmith                               Elise Mayumi Swain
JoAnna Marie Nepomuceno Nardulli                 Ian Falefuafua Tapu
Eric M. Nixdorf                                  Katherine Rae Anna Thomas
Christine Elizabeth Nowland                      Olivia Perras Thompson
James Anthony O'Rourke                           Andres E. Tobar
Melissa Deanna Owens                             Jacob Troy Tokunaga
Marshall Keoni-Pierce Pautsch                    Rachel Ayame Uemoto
Jaime Antonio Rincon                             Jose Alfredo Vega
Fransina Tupemeleke Savusa                       Craig Kent Vernon
Joseph Kelly Seipel                              Lauren Keiko Watanabe
Joseph Alan Seltzer                              Brianna Lee Weaver
Shay Frances Shibata                             Brian Philip Wild
Kaela Michiko Shiigi                             Matthew Paul Woodward
Chaz Kenichi Shizumura                           Daniel Bryant Woolston
Aris Bourgeois Capule Springs


       Each applicant is reminded that, until he or she has met all other requirements as

set forth in RSCH Rule 1.3, and has been admitted to practice law by the Supreme

Court of the State of Hawai#i, that applicant may not engage in the practice of law in this

jurisdiction.

                DATED: Honolulu, Hawai#i, April 22, 2021.

                                   BOARD OF EXAMINERS

                                   By:    /s/ Evelyn M. Rimando

                                          Its Acting Secretary




                                             2